Parker, J.
(concurring in result).
I concur with the majority opinion on all points except that relating to the differentiation of the Eamapo “watershed.” The argument seems to be that because the Eamapo is a tributary of the Passaic, the “watershed” of the Eamapo is no part of, and a different thing from the “watershed” of the Passaic, and hence within the inhibition of the act of 1916. Pamph. L., p. 129 et seq. The exact language of the pertinent paragraph on page 139 should be noted. It reads: “Whenever any district commission has been brought into being by virtue of this act, it shall be unlawful for any municipality within the water supply district represented by said commission to obtain any new or additional water supply from any watershed other than the watershed or watersheds from which said municipality obtains its existing supply, without the consent of said district water supply commission.”
The word “watershed,” in a geographical sense, has two meanings, as defined in Webster’s International Dictionary: (1) Water parting, or “divide.” (3) The whole region or area contributing to the supply of a river or lake; drainage area; catchment basin. It is plainly the latter sense in which the legislature has used the word.
I agree that the Eamapo is a tributary of the Passaic. So, also, are the Wanaque, the Eockawav, the Pequannock and the Whippany, directly or indirectly; and if we are to say that the Eamapo watershed is distinct from that of the Passaic, the watersheds of these other four rivers must likewise be distinguished. It may well be that a city drawing originally from the Wanaque is forbidden to obtain an additional supply from the Eockawav without the statutory consent; but when all these rivers are combined into the Passaic *818and the original supply has been drawn from the Passaic below their confluence, the statute applies to the Passaic watershed as a whole, i. e., in the language of the lexicographers, the whole region or area contributing to the supply of the river.
The other view seems to lead to an absurdity. Separating these five watersheds from the Passaic, that river above the confluence of the Rockaway and Whippany, while still a respectable stream, has as its tributaries Dead river, coming from Liberty Corner; Black brook, from the Great Swamp; Great brook, from Green Village; Primrose brook, emptying into Great brook, as the Whippany empties into the Rackaway; besides innumerable smaller feeders not named on the maps. Each of these, according to the reasoning of the opinion, as I view it, has its own “watershed” reserved from appropriation without consent of the district commission, and all that is left of the Passaic is a little rill rising at a spring near Mendham. It can never be reasonably claimed that an intake on the Passaic at Little Palls draws solely from this brook in disregard of the tributary streams mentioned. The Passaic watershed, in the ordinary and proper sense, includes every drop of water that normally would find its way into that river, and necessarily embraces the tributary watersheds.
Such a meaning was adopted by this court in Fagen v. Wharton, 95 N. J. L. 254. In that case, the facts were that Wharton was drawing its existing supply from Spring brook, a tributary of the Rockaway, and desired an additional supply from the Rockaway itself. In dealing with this very statute, we adopted the opinion of the Supreme Court, which said: “The evidence shows that this application is for water from the present watershed.”
As to the posisble suggestion that Bayonne in the present case is not within the statute because it bujrs from the East Jersey Water Company, the logical result would be precisely the reverse of that reached by the court, for if Bayonne be not drawing from any watershed the prohibition is inap*819plieable. But this would seem to be a mere evasion of the statute, which, as a remedial measure, should be liberally construed. Directly or indirectly, Bayonne gets its water, from the Passaic river watershed and from the Kamapo as part of it; and so comes within the ruling in the Pagen ease.
I concur in the result for the other reasons expressed in the opinion.
For affirmance — Hone.
For reversal — The Chancellor, Chief Justice, Tkfnchaud, Parker, Bergen, Kaltscii, Iyateenbach, White, Ackerson, Van Bus kirk, JJ. 10.